DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amador (US 20160273657), cited by applicant.
Regarding claim 1, Amador discloses A rotating seal (Par. 0001) rotatable about a rotational axis (Par. 0003, item 18) and comprising: 
a body having a first surface disposable to face the rotational axis (Figure 3, item 54) and a second surface disposable to contact with a stationary element (Figure 3, item 60 and Figure 2 further shows the stationary element 20. Paragraph 0003 further describes that item 20 is not rotating), the body defining a cooling channel comprising: one or more entrance channels respectively extending from the first surface (Figure 3, item 42); one or more exit channels (Figure ; and a plenum extending circumferentially through the body (Figure 3, item 72) and having a hot side adjacent to the second surface (Figure 3, item 44a shows what is being considered the hot side. The term “a hot side” does not provide significant limitation as the limitations of “hot” are not defined), the plenum being fluidly interposed between the one or more entrance channels and the one or more exit channels (Figure 3, item 72) whereby fluid exiting the one or more entrance channels and entering the plenum impinges against the hot side (Par. 0020) and subsequently exits the plenum by moving away from the hot side and the second surface through the exit channels. This final limitation is a functional limitation and provides no new structure. As long as the structure is capable of having fluid exit the entrance channels, enter the plenum, impinge against the hot side, and exit the plenum by moving away from the hot side and the second surface through the exit channel, the limitations are met. See MPEP 2114 for a description of functional language. As paragraph 0020 says that fluid collects in the scoop, which includes the hot side, and then exits the oil passage 44, the limitations are met.
Regarding claim 2, Amador discloses the first surface comprises an axial surface disposable to face radially inwardly toward the rotational axis (Figure 3, items 52 and 54) and the second surface is disposable to face axially toward the stationary element (Figure 3, item 60).
Regarding claim 3, Amador discloses the one or more entrance channels and the one or more exit channels have circular cross-sections (Figure 4, item 42 shows the entrance channels being circular and Figure 6, item 44 shows the exit channels being circular).
Regarding claim 5, Amador discloses the plenum has a racetrack-shaped cross-section (The specification does not define the limitations of “racetrack-shaped” and because racetracks can have an almost infinite number of shapes, the limitation is very broad. Figure 3 shows the plenum having a rectangular shape with chamfered corners, which is being considered a racetrack- and a larger cross-sectional area than the one or more entrance channels and the one or more exit channels (Figure 3 shows the cross section of 72 is larger than either the entrance and exit).
Regarding claim 6, Amador discloses the plenum comprises a protrusion surface portion that protrudes toward the one or more entrance channels (Figure 9 shows a projection (70) projecting towards the entrance channel 42. All of the embodiments of figures 3-9 meet the limitations of claim 1 but figure 3 was the clearest to point to for the rejection).
Regarding claim 9, Amador discloses A turbine section of a gas turbine engine having an engine centerline (Par. 0002), the turbine section comprising: stationary and rotating seals (Figure 2, items 40 and 22 and par. 0003), which are stationary and rotatable relative to the engine centerline (Par. 0003), respectively, the rotating seal comprising: a body having a first surface disposable to face the engine centerline (Figure 3, items 52 and 54) and a second surface disposable to contact with the stationary element (Figure 3, item 60), the body defining a cooling channel comprising: one or more entrance channels respectively extending from the first surface (Figure 3, item 42); one or more exit channels (Figure 3, item 44); and a plenum extending circumferentially through the body (Figure 3, item 72) and having a hot side adjacent to the second surface (Figure 3, item 44a shows what is being considered the hot side. The term “a hot side” does not provide significant limitation as the limitations of “hot” are not defined), the plenum being fluidly interposed between the one or more entrance channels and the one or more exit channels whereby fluid exiting the one or more entrance channels and entering the plenum flows along outer surfaces of the one or more entrance channels and impinges against the hot side (Paragraph 0003 describes the fluid movement) and subsequently exits the plenum by moving away from the hot side and the second surface through the exit channels. This final limitation is a functional 
Regarding claim 10, Amador discloses the stationary and rotating seals face in the forward and aft directions (Figure 2, items 20 and 60), respectively, or the stationary and rotating seals face in the aft and forward directions (Figure 2, items 20 and 60), respectively, and the first surface comprises an axial surface disposable to face radially inwardly toward the engine centerline (Figure 3, items 52 and 54) and the second surface is disposable to face axially toward the stationary element (Figure 3, item 60).
Regarding claim 11, Amador discloses the one or more entrance channels and the one or more exit channels have circular cross-sections (Figure 4, item 42 shows the entrance channels being circular and Figure 6, item 44 shows the exit channels being circular).
Regarding claim 13, Amador discloses the plenum has a racetrack-shaped cross-section (The specification does not define the limitations of “racetrack-shaped” and because racetracks can have an almost infinite number of shapes, the limitation is very broad. Figure 3 shows the plenum having a rectangular shape with chamfered corners, which is being considered a racetrack-shaped cross section) and a larger cross-sectional area than the one or more entrance channels and the one or more exit channels (Figure 3 shows the cross section of 72 is larger than either the entrance and exit).
Regarding claim 14, Amador discloses the plenum comprises a protrusion surface portion that protrudes toward the one or more entrance channels (Figure 9 shows a projection (70) projecting towards the entrance channel 42. All of the embodiments of figures 3-9 meet the limitations of claim 1 but figure 3 was the clearest to point to for the rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amador (US 20160273657) in view of Lyle (US 20140119887). 
Regarding claim 8, Amador discloses the limitations of claim 1 as shown in the 102 rejection presented above. However, Amador does not explicitly disclose that the entrance channels have flared outlets. Amador and Lyle are analogous prior art because both describe oil passages for rotating machinery. Lyle teaches a passage (Figure 3, items 78 and 82) with a flared outlet (82 shows the outlet of the passage is larger than the inlet, thereby it is flared). Lyle also teaches that the design of this passage reduces concentrated stress in the passages and increases 
Regarding claim 16, Amador discloses the limitations of claim 9 as shown in the 102 rejection presented above. However, Amador does not explicitly disclose that the entrance channels have flared outlets. Amador and Lyle are analogous prior art because both describe oil passages for rotating machinery. Lyle teaches a passage (Figure 3, items 78 and 82) with a flared outlet (82 shows the outlet of the passage is larger than the inlet, thereby it is flared). Lyle also teaches that the design of this passage reduces concentrated stress in the passages and increases fatigue life of the rotational component, along with the passage being inexpensive to manufacture. Because both hole and passage designs are used in rotating oil transfer passages, the design of Lyle would provide predictable results in the system of Amador. Thereby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entrance channel of Amador to include the passage design of Lyle because the passage of Lyle reduces stress in the passage and increases life of the system and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).



Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. The examiner disagrees that the amendments made to the independent claims overcome the previously presented prior art. See the updated rejection above for explanation of how the limitations are met.

Allowable Subject Matter
Claims 4, 7, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner agrees with the arguments made by the applicant in regards to claims 4, 7, 12, and 15. Specifically, the reference to angling the inlet is too vague to be able to be motivated to direct the angle in a specifically chosen direction. Along with that, the prior art has an opening in the side wall that the angle would have to be directed toward. While this might not completely invalidate any combination, it provides a negative towards finding a motivation to choose that angle through an optimization rationale. Because of this, the examiner sees the previous optimization rational as no longer fitting in an updated rejection. There was no other prior art found that provided all of the required limitations of the independent claims, the angles required, and the structure needed by the claims as a whole.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	2/24/2022